Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 1 of 15   PageID #: 1237



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 16-00476 HG-01
                                     )
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
CODI ALCON,                          )
                                     )
                  Defendant.         )
                                     )
                                     )

   ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE
        FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 155)


      Defendant is currently incarcerated at the Dublin Federal

Correctional Institution in California with a projected release

date of March 17, 2023.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP

ACT (COMPASSIONATE RELEASE) (ECF No. 155) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of

imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

                                      1
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 2 of 15   PageID #: 1238



United States, 560 U.S. 817, 824-25 (2010).

        On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

        The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

        18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

        [T]he court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after the
        defendant has fully exhausted all administrative rights
        to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30
        days from the receipt of such a request by the warden
        of the defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment...after considering the
        factors set forth in section 3553(a) to the extent that
        they are applicable, if it finds that—

              (i)   extraordinary and compelling reasons warrant
                    such a reduction;
        ...
                    and that such a reduction is consistent with
                    applicable policy statements issued by the
                    Sentencing Commission.


        18 U.S.C. § 3582(c)(1)(A).



                                      2
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 3 of 15   PageID #: 1239



       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” considering applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the
      court determines that—



                                      3
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 4 of 15   PageID #: 1240



             (1)(A)     Extraordinary and compelling reasons
                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

             (2)        The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

             (3)        The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)    extraordinary and compelling reasons warrant a sentence
             reduction;

      (2)    he is not a danger to the safety of others or the
             community; and,

      (3)    any requested reduction is consistent with the policy
             statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.     Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides a definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the



                                      4
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 5 of 15   PageID #: 1241



district courts in the Ninth Circuit that have concluded that

Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

        Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

        (A)   Medical Condition of the Defendant.–

              (i)   The defendant is suffering from a terminal illness
                    (i.e., a serious and advanced illness with an end
                    of life trajectory). A specific prognosis of life
                    expectancy (i.e., a probability of death within a
                    specific time period) is not required. Examples
                    include metastatic solid-tumor cancer, amyotrophic
                    lateral sclerosis (ALS), end-stage organ disease,
                    and advanced dementia.

              (ii) The defendant is—

                    (I)       suffering from a serious physical or
                              medical condition,

                    (II)      suffering from a serious functional or
                              cognitive impairment, or

                    (III)     experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                    that substantially diminishes the ability of the
                    defendant to provide self-care within the
                    environment of a correctional facility and from
                    which he or she is not expected to recover.


                                       5
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 6 of 15   PageID #: 1242



      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration
            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Sentencing Commission’s policy statements inform the

Court’s discretion for § 3582(c)(1)(A) motions, but they are not

binding.    United States v. Aruda,___F.3d____, 2021 WL 1307884, at

*11 (9th Cir. 2021) (per curium).         The Court has the discretion

to determine whether other extraordinary and compelling reasons

exist when ruling on motions for compassionate release.             United

States v. Brooker, 976 F.3d 228, 236-37 (2d Cir. 2020); United

States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June 24,

2020).


                            PROCEDURAL HISTORY

      On August 3, 2016, the grand jury returned an Indictment

charging Defendant Alcon and a co-defendant with one count of


                                      6
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 7 of 15     PageID #: 1243



Conspiracy to Distribute and Possess with Intent to Distribute

Fifty (50) Grams or More of Methamphetamine, in violation of 21

U.S.C. §§ 841(a), 841(b)(1)(A), and 846.          (Indictment, ECF No.

10).

        On January 26, 2017, Defendant Alcon pled guilty to Count 1

of the Indictment.      (ECF Nos. 72, 73, 74, 75, & 86).

        On June 8, 2017, the Court sentenced Defendant to 80 months

imprisonment followed by a term of supervised release of 5 years.

(ECF Nos. 120, 121).

        On March 3, 2021, Defendant filed MOTION TO REDUCE SENTENCE

UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE).           (ECF No. 155).

        On March 30, 2021, the Government filed its Opposition.

(ECF No. 160).

        On March 31, 2021, Defendant filed her Reply.            (ECF No.

162).

        The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


        Defendant Alcon is 35 years old.      Defendant is currently

incarcerated at the Dublin Federal Correctional Institution in

California. Defendant bears the burden to demonstrate that

extraordinary and compelling reasons exist that warrant immediate

release from incarceration.        United States v. Greenhut, 2020 WL

509385, *1 (C.D. Cal. Jan. 31, 2020).


                                      7
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 8 of 15   PageID #: 1244



      A defendant’s general concerns about potential exposure to

COVID-19 while incarcerated do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.

United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

Mar. 25, 2020); United States v. Carver, __ F.Supp.3d ___, 2020

WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

      The Centers for Disease Control (“CDC”) has identified

certain categories of individuals that are at a higher risk for

severe illness due to COVID-19.        The list includes people with

conditions such as: chronic lung disease, moderate or serious

asthma, serious heart conditions, obesity, chronic kidney disease

requiring dialysis, liver disease, diabetes, or individuals who

are immunocompromised.       See United States v. Jones, Crim. No. 13-

00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).



I.    Medical Condition

      A.    Current Centers For Disease Control Standards And
            Defendant’s Medical Concerns

      Defendant Alcon states she suffers from severe obesity,

chronic asthma, and hypertension.         (Def.’s Motion for

Compassionate Release at pp. 5-9, ECF No. 155-1).

      The Center for Disease and Control (“CDC”) has identified

severe obesity as a medical condition that places an individual,

regardless of age, at increased risk should they contract COVID-

19.   The CDC defines individuals as severely obese if he or she



                                      8
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 9 of 15   PageID #: 1245



has a body mass index (“BMI”) of over 40.          (CDC Coronavirus

Disease 2019 (COVID-19) Website, at “People with Medical

Conditions,” available at https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/people-with-medical-

conditions.html#MedicalConditionsAdults, last visited 5/13/2021).

       The CDC also identified moderate-to-severe asthma as medical

conditions that can make a person more likely to become severely

ill from contracting COVID-19.        (Id.)

       Hypertension is another medical condition identified by the

CDC as a medical condition that can make a person more likely to

become severely ill.      (Id.)


       B.   Medical Conclusion


       The CDC recognizes that the risk of developing severe

illness from COVID-19 increases with age.          Defendant is 35 years

old.    Those 65 years of age or older are at increased risk and

those 85 years and older at the greatest risk.           (Id.)

Defendant’s age does not place her in a category of increased

risk of complications due to COVID-19.

       Defendant’s medical records reflect that as of November 5,

2020, Defendant had a BMI of 42.8.         (Medical Records attached as

Ex. A to Def.’s Motion for Compassionate Release, at p. 8, ECF

No. 159).    Defendant is considered severely obese under the CDC

definition.     Obesity alone, however, is insufficient to support a

finding of “extraordinary and compelling reasons” for immediately


                                      9
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 10 of 15   PageID #: 1246



 release.

         Defendant Alcon has had asthma since the age of 16.         (Id. at

 p. 6).    Prior to Defendant’s term of imprisonment and throughout

 her time in prison, Defendant was prescribed Albuterol inhalers

 which she used for any shortness of breath.          (See, e.g., id. at

 pp. 4, 6, 7; see also Presentence Report ¶ 61, ECF No. 100).             A

 review of Defendant’s medical records show that her asthma has

 consistently been treated with Albuterol inhalers and continues

 to be monitored by the BOP.       As of November of 2020, the BOP

 medical records reflect that Defendant’s asthma is “controlled”

 and her “[l]ungs are clear.”       (Medical Records attached as Ex. A

 to Def.’s Motion for Compassionate Release, at pp. 5, 33, ECF No.

 159).

         Defendant also states that she had an incident of elevated

 blood pressure on November 5, 2020.        (Def.’s Motion for

 Compassionate Release at p. 7, ECF No. 155-1).          Defendant’s

 medical records do not reflect that Defendant has been diagnosed

 with the medical condition of hypertension.          The BOP noted the

 November 2020 incident and “continue[s] to monitor blood pressure

 and schedule blood pressure checks.”         (Medical Records attached

 as Ex. A to Def.’s Motion for Compassionate Release, at p. 5, ECF

 No. 159).

         The record demonstrates that Defendant has received and

 continues to receive appropriate medical care by the BOP.

 Conditions that can be managed in prison are not a basis for


                                      10
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 11 of 15   PageID #: 1247



 compassionate release.      United States v. Kazanowski, Crim. No.

 15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020).

 II.   Section 3553(a) Factors And Defendant’s History and
       Characteristics

       A.    History and Characteristics

       In order to be eligible for compassionate release, Defendant

 must establish that release is appropriate pursuant to the

 factors set forth in 18 U.S.C. § 3553(a) and that she is not a

 danger to the safety of others or the community.           18 U.S.C. §

 3582(c)(1)(A).

       The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

 the defendant, and the need for the sentence imposed.

       Defendant Alcon is currently serving a term of imprisonment

 for her conviction for conspiracy to distribute large quantities

 of methamphetamine.      Defendant Alcon was a part of a conspiracy

 coordinating and overseeing the delivery of at least two parcels

 containing methamphetamine from Nevada to Hawaii.           (Presentence

 Report ¶¶ 12-18, ECF No. 100).        Parcel 1 contained 1,773 grams or

 3.9 pounds of methamphetamine.        (Id. ¶ 22).    Parcel 2 contained

 444 grams or nearly one pound of methamphetamine.           (Id.)   A

 surveillance video from the United States Post Office in Nevada

 shows Defendant Alcon mailing the subject parcels.           (Id. ¶ 13).

       Investigators were informed that Defendant Alcon was

 returning to Honolulu, Hawaii in July of 2016 and arrested her

 upon her arrival.     At that time, agents identified another 23
                                      11
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 12 of 15   PageID #: 1248



 grams of methamphetamine attributed to Defendant Alcon.            (Id. ¶

 20).

        In total, Defendant Alcon is responsible for 2,240 grams or

 4.9 pounds of methamphetamine.        (Id. ¶ 22).    2,217 grams of the

 methamphetamine was of 99% purity.        (Id.)

        Defendant has had a criminal history through her adult life.

 Defendant was convicted of shoplifting at the age of 18, and of

 theft at the age of 20.      (Id. ¶¶ 43, 44).

        At the time of sentencing in the federal case here,

 Defendant Alcon had a pending state court case also pertaining to

 trafficking methamphetamine.       (Id. ¶ 51).    On May 5, 2015, Maui

 County Police officers executed search warrants on Defendant

 Alcon’s residence and seized methamphetamine, marijuana, and

 glass pipes with methamphetamine residue.         (Id.)

        On June 28, 2018, Defendant Alcon pled no contest to the

 felony count of promoting a dangerous drug, and the Hawaii state

 court sentenced Defendant Alcon to three years imprisonment.             (e-

 Court Kokua, Case ID Number 2PC151000743, available at

 https://www.courts.state.hi.us/legal_references/

 records/jims_system_availability).        The three year term was to

 run concurrently with any other terms of incarceration Defendant

 Alcon was currently serving, including the federal sentence here

 in United States v. Codi Alcon, 16-cr-00476 HG-01.

        Defendant was also arrested three additional times prior to

 the arrest for the instant offense.        (Presentence Report ¶¶ 47-


                                      12
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 13 of 15   PageID #: 1249



 52, ECF No. 100).     These additional arrests were all related to

 drug trafficking or promoting a detrimental drug.           (Id.)


       B.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell, ___ F.Supp.3d. ___, 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber, 466 F. Supp.

 3d 1127 (D. Ore. 2020).

       At the time of sentencing, Defendant’s guideline range was

 120 to 135 months.     Defendant received an 80-month sentence.          Her

 projected release date is March 17, 2023.         On the date Defendant

 filed her Motion for compassionate release, Defendant had another

 24 months of her sentence remaining to be served.


       C.    Appropriateness of Immediate Release


       The nature and circumstances of Defendant’s offense weigh

 against reducing her remaining sentence.         Defendant pled guilty

 to trafficking large quantities of a highly addictive substance.

 At the age of 35, Defendant has a lengthy history of criminal


                                      13
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 14 of 15   PageID #: 1250



 conduct since the age of 18.       Her record includes numerous

 arrests involving drug trafficking and a separate state felony

 conviction relating to drugs.       Defendant’s history and

 characteristics do not favor a reduced sentence.           Defendant’s

 immediate release would not adequately reflect the seriousness of

 her offense, and it would not protect the public.           Defendant’s

 immediate release is not appropriate given the totality of

 circumstances under Section 3553(a) Factors.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release based on her medical issues.         The record does not

 demonstrate that she is suffering from a terminal health

 condition or a condition that substantially interferes with her

 ability to provide self-care while incarcerated.           Defendant has

 been able to manage her medical conditions while incarcerated.

 The record demonstrates that Defendant has received and continues

 to receive appropriate medical care while incarcerated.

       Defendant was convicted of the serious crime of conspiring

 with the intent to distribute       2,240 grams or 4.9 pounds of

 methamphetamine.     Defendant’s criminal history throughout her

 adult life show she is a danger to the public.          Defendant has not

 established that her immediate release is warranted pursuant to

 the Section 3553(a) factors.




                                      14
Case 1:16-cr-00476-HG Document 164 Filed 05/13/21 Page 15 of 15   PageID #: 1251



                                 CONCLUSION


       Defendant’s Motion To Reduce Sentence Under The First Step

 Act (ECF No. 155) is DENIED.

       IT IS SO ORDERED.

       Dated: May 13, 2021, Honolulu, Hawaii.




 United States v. Codi Alcon, Crim. No. 16-00476 HG-01; ORDER
 DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE UNDER THE FIRST
 STEP ACT (ECF No. 155)
                                 15
